Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 1 of 23 PageID: 57



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
_________________________________

BRIAN BUSCHE,

                  Plaintiff,               1:18-cv-10322-NLH-AMD

      v.
                                               OPINION
NATIONAL RAILROAD PASSENGER CORP.,
doing business as AMTRAK,

               Defendant.
__________________________________

APPEARANCES:

DAVID T. SIROTKIN
MORELLI LAW FIRM, PLLC
777 THIRD AVENUE
31ST FLOOR
NEW YORK, NY 10017

      On behalf of Plaintiff Brian Busche

DANIEL JOSEPH GILLIN
DANIEL EDWARD MULLIGAN
LANDMAN CORSI BALLAINE & FORD
ONE PENN CENTER
1617 JFK BOULEVARD
SUITE 955
PHILADELPHIA, PA 19103

      On behalf of Defendant National Railroad Passenger Corp.
      d/b/a AMTRAK

HILLMAN, District Judge

      This matter is before the Court on Plaintiff’s counsel’s

motion for attorney’s fees.       There is no opposition to the

motion.    For the reasons to be discussed below, counsel’s motion

will be granted in part and denied in part.
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 2 of 23 PageID: 58



                                BACKGROUND

       This case arises from an accident that left Plaintiff Brian

Busche severely injured while working.         On January 25, 2018,

Plaintiff, an employee of Defendant Amtrak, was repairing a

mechanical crane on an Amtrak Mobile Maintenance Unit.           Although

the crane was supposed to be deactivated during the repairs, it

suddenly became energized and struck Plaintiff, causing him to

fall from his ladder.      As a result, Plaintiff suffered a

traumatic brain injury, as well as fractures to the hyoid bone

in his neck, thyroid cartilage, 1 and injuries to his back and

shoulders.

       In April 2018, 2 roughly three months after the accident,

Plaintiff retained the Morelli Law Firm, PLLC (“MLF”).           In

retaining the firm, Plaintiff entered into a contingency fee

agreement at MLF’s New York City office.         [Doc. No. 23.]

       On June 8, 2018, Plaintiff filed a complaint in this Court

against Defendant under the Federal Employers’ Liability Act




1   This injury required surgery.

2 Counsel’s affidavit states that his firm was retained by
Plaintiff in April 2017, “approximately three months after the
accident.” [Doc. No. 21.] Because the accident occurred on
January 25, 2018, the April 2017 date, rather than April 2018,
would appear to be a typographical error. The Court notes that
the Agreement, which was provided by counsel pursuant to this
Court’s Order [Doc. No. 23] because it was not attached to
counsel’s motion, is undated.



                                     2
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 3 of 23 PageID: 59



(F.E.L.A.), 45 U.S.C. §§ 22-34; the Federal Safety Appliance

Acts, 56 U.S.C. §§ 1-16; and the Boiler Inspection Acts, 45

U.S.C. §§ 22-34. 3

       On August 29, 2019, the parties mediated at National

Arbitration and Mediation in New York.         At the mediation,

Defendant made a “final” settlement offer for $1 million.            It

appears that counsel rejected Defendant’s “final” settlement

offer.       After two months of additional negotiations, the parties

eventually settled for $3.75 million.

       Pursuant to a New Jersey state court rule, N.J. Ct. R.

1:21-7(c), counsel seeks approval of a 27% contingency fee of

the settlement amount beyond $3 million - i.e., 27% of $750,000.

This rule sets the percentage of allowable contingency fees in

tort cases in the New Jersey state court. 4        Where the settlement


3 This Court exercises subject matter jurisdiction over this
action pursuant to 28 U.S.C. § 1331. None of the federal
statutes upon which Plaintiff bases his claims provide for
attorney’s fees.

4   N.J. Ct. R. 1:21-7(c) provides:

       In any matter where a client’s claim for damages is
       based upon the alleged tortious conduct of another, .
       . . an attorney shall not contract for, charge, or
       collect a contingent fee in excess of the following
       limits:

       (1)    33 1/3% on the first $750,000 recovered;

       (2)    30% on the next $750,000 recovered;

       (3)    25% on the next $750,000 recovered;

                                     3
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 4 of 23 PageID: 60



exceeds $3 million, counsel, with written notice to his client,

must apply to the court for a “reasonable fee” on the excess

settlement funds. 5    N.J. Ct. R. 1:21-7(c).

      The retainer agreement between counsel and Plaintiff

contains language identical to N.J. Ct. R. 1:21-7(c).           The

agreement between the parties provides:

      Fees. If the law firm recovers money for the client which
      is greater than the disbursements in the case (see below)
      the client will pay the law firm a legal fee. The fee will
      be based on a percentage of the net recovery. Net recovery
      is the total recovered on the client's behalf, minus the
      unaffiliated third party out of pocket costs and expenses
      of the litigation, and minus any interest included in a
      judgment pursuant to R.4:42-11(b). The fee will be as
      follows:

            (1) 33 1/3% on the first $750,000 recovered;

            (2) 30% on the next $750,000 recovered;

            (3) 25% on the next $750,000 recovered;

            (4) 20% on the next $750,000; and

            (5) on all amounts recovered in excess of the above
              by application for reasonable fee in accordance with
              the provisions of paragraph (f) hereof; and




      (4)   20% on the next $750,000 recovered; and

      (5)   on all amounts recovered in excess of the above by
            application for reasonable fee in accordance with
            the provisions of paragraph (f) hereof . . . .
5  As noted in counsel’s brief, in September 2014, New Jersey
Court Rule 1:21-7(c) was amended to change the fee schedule from
$2 million to $3 million as to the amount over which court
approval is required. [Docket No. 21-1 at 4 n.1.]



                                     4
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 5 of 23 PageID: 61



            (6) where the amount recovered is for the benefit of
              a client who was a minor or mentally incapacitated
              when the contingent fee arrangement was made, the
              foregoing limits shall apply, except that the fee on
              any amount recovered by settlement before empaneling
              of the jury or, in a bench trial, the earlier to
              occur of Plaintiff's opening statement or the
              commencement of testimony of the first witness,
              shall not exceed 25%. However the law firm agrees
              that it will not seek a fee in excess of 25% of the
              net recovery over $2,000,000.00.

[Doc. No. 23 at 1.]

      Based on the parties’ agreement, counsel’s fees on the first

$3 million of the $3.75 million settlement totals $812,500.

Counsel now seeks approval for fees on the remaining $750,000 in

excess of $3 million - which request totals an additional

$202,500 in attorney’s fees.       No party has filed a response to

counsel’s motion.

                                DISCUSSION

      In deciding whether to approve counsel’s application for

its excess contingency fee, this Court must resolve two issues.

As a preliminary matter, the Court must determine what law

should be applied to counsel’s application.          Then, the Court

must apply that law to determine whether the excess fee

requested is appropriate.

      1.    Law applicable to counsel’s fee application

      In seeking approval of their fee, counsel asks this Court

to apply a New Jersey state court rule.         Counsel fails, however,




                                     5
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 6 of 23 PageID: 62



to provide any support for why this Court should apply a state

court rule of procedure in this federal action.

      The Court’s independent research reveals that N.J. Ct. R.

1:21-7 has been applied in this District in four different

scenarios: (1) where counsel is admitted to appear before this

Court pro hac vice; 6 (2) where the fee agreement contains a

choice of law provision; 7 (3) where there is a fee dispute



6 L. Civ. R. 101.1(c)(4) states: “A lawyer admitted pro hac vice
is deemed to have agreed to take no fee in any tort case in
excess of New Jersey Court Rule 1:21-7 governing contingent
fees.” See generally Elder v. Metro Freight Carriers, Inc., 543
F.2d 513, 518 (3d Cir. 1976) (“[P]laintiff’s counsel had been
admitted pro hac vice and, accordingly, was subject to the local
rules during the course of his practice before the district
court.”).

7See Newcomb v. Daniels, Saltz, Mongeluzzi & Barret, Ltd., 847
F. Supp. 1244, 1248 (D.N.J. 1994) (citing Restatement (Second)
of Conflict of Laws § 187 (Am. Law Inst. 1971)). It should be
noted that in Newcomb no express choice of law provision was
present in the fee agreement. See id. at 1248. Rather, counsel
argued that because the parties explicitly agreed to a 40%
excess contingency fee in the fee agreement, it contained a
choice of law provision. See id. at 1248. According to
counsel, because Pennsylvania law would permit a 40% excess fee
and New Jersey would not, the parties intended for the former
state’s law to govern the fee agreement. See id. Additionally
counsel argued that “there need not be an explicit designation
of a particular state in a contract for a court to conclude that
an effective choice of law was made . . . .” See id. at 1248
n.2. In doing so, counsel cited to Comment (a) to § 187 of the
Second Restatement. See id. That comment states:
      [E]ven when the contract does not refer to any state, the
      forum may nevertheless be able to conclude from its
      provisions that the parties did wish to have the law of a
      particular state applied. So the fact that the contract
      contains legal expressions, or makes reference to legal
      doctrines, that are peculiar to the local law of a


                                     6
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 7 of 23 PageID: 63



between client and counsel; 8 and (4) where the case involves the

interests of minors. 9

      This case does not fall into any of those categories.           The

instant motion by Plaintiff’s counsel for the unopposed approval

of attorney’s fees arises in a case based solely on federal law

and not involving a minor, originally filed in this Court, by

counsel admitted to practice in this District.          Moreover,

although the retainer agreement contains language that mirrors

the New Jersey state court rule, it does not cite that rule, and

the agreement does not contain any specific choice-of-law

provision.

      Thus, the Court finds that this case presents a fifth

category – a fee application by admitted counsel in a federal

statutory tort case - not expressly addressed in the Court’s



      particular state may provide persuasive evidence that the
      parties wished to have this law applied.
Restatement (Second) of Conflict of Laws § 187 cmt. a. Although
the Court ultimately invalidated counsel’s alleged choice of law
provision, it did so on public policy grounds. See id. at 1249-
50 n.3. Moreover, rejecting the provision under New Jersey
choice of law rules, the Court necessarily assumed its validity.
8 See Newcomb, 847 F. Supp. at 1246, 1248–49. In Newcomb, the
Court, in applying New Jersey law to the fee agreement, likely
did so because this dispute was contractual in nature.
9 See Norman v. Haddon Twp., No. 1:14-cv-06034, 2018 WL 3536752,
at *2 (D.N.J. July 23, 2018) (application of New Jersey state
law to contingency fee where case involved minor); Estate of
McMahon v. Turner Corp., No. 1:05-cv-04389, 2007 WL 2688557, at
*2–4 (D.N.J. Sept. 7, 2007) (same).



                                     7
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 8 of 23 PageID: 64



local rules or governing case law.        As set forth more fully

below, this Court now holds, although the route is admittedly

circuitous, that N.J. Ct. R. 1:21-7 governs this fifth category,

thus aligning this Court’s local rule governing pro hac vice

counsel with the obligations of counsel admitted to appear

before this Court.

      As noted above, supra note 6, Local Civil Rule 101.1(c)(4)

provides that a “lawyer admitted pro hac vice is deemed to have

agreed to take no fee in any tort case in excess of New Jersey

Court Rule 1:21-7 governing contingent fees.”          The Court’s Local

Rules do not contain an express provision that lawyers who are

admitted to practice in this District are also constrained by

N.J. Ct. R. 1:21-7.      Although some courts have seemed to presume

no gap exists, 10 this Court endeavors here to fill an apparent

gap in our local rules.


10In Halley v. Honeywell International, Inc., 861 F.3d 481, 499
(3d Cir. 2017), the Third Circuit noted, “Lawyers practicing
before the District Court are well aware contingent fee
agreements will be subject to the limitations of Rule 1:21-7 as
incorporated in the Local Rules. Accordingly, New Jersey Court
Rule 1:21-7, incorporated in Civil Local Rule 101.1, acts as a
federal procedural rule limiting contingent fee agreements in
class actions certified under Federal Rule of Civil Procedure 23
in the District of New Jersey.” The Local Rule referenced by
the Third Circuit, however, was L. Civ. R. 101.1(c)(4)
concerning lawyers admitted pro hac vice, and not any other
provision in L. Civ. R. 101.1. Halley, 861 F.3d at 499. To
support its conclusion that N.J. Ct. R. 1:21-7 applied to
“[l]awyers practicing before the District Court,” the Halley
court cited to Mitzel v. Westinghouse Elec. Corp., 72 F.3d 414,
417 (3d Cir. 1995). The Mitzel decision held that the New


                                     8
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 9 of 23 PageID: 65



      Under Local Civil Rule 101.1(b), “Any attorney licensed to

practice by the Supreme Court of New Jersey may be admitted as

an attorney at law upon completion of a sworn application

submitted to the Court.”      Under Local Civil Rule 103.1(1), the

“Rules of Professional Conduct of the American Bar Association

as revised by the New Jersey Supreme Court shall govern the

conduct of the members of the bar admitted to practice in this




Jersey contingency fee limits incorporated in the Local Rules
applied as a matter of federal procedural law. Mitzel, 72 F.3d
at 415. That decision was based on then-Local Rule 4(c), which
only expressly applied to lawyers admitted pro hac vice. Id. at
416. Indeed, two of the lawyers in Mitzel were admitted pro hac
vice. Id. at 415. The holding in Mitzel was also based in part
on the reasoning in Elder, 543 F.2d at 518. In Elder, the Third
Circuit upheld the district court’s application of N.J. Ct. R.
1:21-7, finding that a “court has authority to issue appropriate
orders to members of its bar in enforcement of its rules. . . .
[W]here the court had been asked for an order of distribution,
it had the power to direct that the defense lawyers distribute
to plaintiff's counsel only the fee permitted by the local
rule.” Elder, 543 F.2d at 518. The decision in Elder, however,
was silent as to which local rule the district court applied,
but it appears that it was based on the general authority of the
court to govern members of its bar, and in reference to the
local rule governing pro hac vice attorneys. Id. (“Defense
counsel was a practicing member of the district court's bar, as
was Mr. McKeever, one of plaintiff's counsel. Mr. Minion had
been admitted pro hac vice and, accordingly, was subject to the
local rules during the course of his practice before the
district court.”). Thus, it appears to this Court that the
applicability of N.J. Ct. R. 1:21-7 in tort cases in this
District has arisen from the Local Rule governing lawyers
admitted pro hac vice, but in that application, the decisions
have also recognized a court’s authority to govern the conduct
of all lawyers who appear before it, which includes a uniform
application of N.J. Ct. R. 1:21-7. However, the Local Rules
themselves are devoid of any express declaration of the
governing rule.

                                     9
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 10 of 23 PageID: 66



 Court, subject to such modifications as may be required or

 permitted by Federal statute, regulation, court rule or decision

 of law.”

         Correspondingly, in determining a fee request under N.J.

 Ct. R. 1:21-7, state courts are guided by the factors listed

 under Rule 1.5(a) of the New Jersey Rules of Professional

 Conduct. 11    See N.J. Ct. R. 1:21-7(e) (“In all cases contingent




 11
      RPC 1.5 provides in relevant part:

         (a) A lawyer's fee shall be reasonable. The factors to be
         considered in determining the reasonableness of a fee
         include the following:

               (1) the time and labor required, the novelty and
               difficulty of the questions involved, and the skill
               requisite to perform the legal service properly;

               (2) the likelihood, if apparent to the client, that
               the acceptance of the particular employment will
               preclude other employment by the lawyer;

               (3) the fee customarily charged in the locality for
               similar legal services;

               (4) the amount involved and the results obtained;

               (5) the time limitations imposed by the client or by
               the circumstances;

               (6) the nature and length of the professional
               relationship with the client;

               (7) the experience, reputation, and ability of the
               lawyer or lawyers performing the services;

               (8) whether the fee is fixed or contingent.



                                     10
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 11 of 23 PageID: 67



 fees charged or collected must conform to RPC 1.5(a).”).

 Relevant here, RPC 1.5(c) provides, “A fee may be contingent on

 the outcome of the matter for which the service is rendered,

 except in a matter in which a contingent fee is prohibited by

 law or by these rules.”

      Thus, under the Rules of Professional Conduct as adopted in

 New Jersey, which are applicable to attorneys admitted to

 practice in this District by virtue of being admitted to

 practice in New Jersey state court, a lawyer is precluded from

 entering into a contingency fee agreement that is prohibited by



      (b) When the lawyer has not regularly represented the
      client, the basis or rate of the fee shall be communicated
      in writing to the client before or within a reasonable time
      after commencing the representation.

      (c) A fee may be contingent on the outcome of the matter
      for which the service is rendered, except in a matter in
      which a contingent fee is prohibited by law or by these
      rules. A contingent fee agreement shall be in writing and
      shall state the method by which the fee is to be
      determined, including the percentage or percentages that
      shall accrue to the lawyer in the event of settlement,
      trial or appeal, litigation and other expenses to be
      deducted from the recovery, and whether such expenses are
      to be deducted before or after the contingent fee is
      calculated. Upon conclusion of a contingent fee matter,
      the lawyer shall provide the client with a written
      statement stating the outcome of the matter and, if there
      is a recovery, showing the remittance to the client and the
      method of its determination.

      The Court finds that counsel’s contingency fee agreement
 with Plaintiff is in compliance with RPC 1.5(c). The agreement
 (1) was made in writing, (2) states the method by which the fee
 is to be determined, and (3) states whether expenses are to be
 deducted before or after the fee is calculated.

                                     11
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 12 of 23 PageID: 68



 law or violates the RPCs or court rules.         Proper contingency fee

 agreements must comply with RPC 1.5, the factors of which rule

 are incorporated into N.J. Ct. R. 1:21-7.

      However, while N.J. Ct. R. 1:21-7 expressly incorporates

 RPC 1.5 the opposite is not true.        RPC 1.5 does not expressly

 incorporate N.J. Ct. R. 1:21-7, nor do the local rules of this

 Court except for pro hac vice attorneys.         And adopting N.J. Ct.

 R. 1:21-7, a state procedural rule to assess a fee request in a

 case involving a federal statutory tort would appear to violate

 the general rule that federal courts apply federal procedure and

 not state procedure.     See, e.g., Leonardis v. Burns Intern. Sec.

 Services, Inc., 808 F. Supp. 1165, 1186, 1186 n.28 (D.N.J. 1992)

 (explaining that “it is an error of law to apply N.J. Rule 4:42-

 9(a)(6) - a New Jersey state procedural rule [regarding in which

 actions attorney’s fees are permitted] - to a non-New Jersey

 cause of action,” explaining that to do so would “violate the

 constitutional rule that in federal court actions with federal

 question jurisdiction, federal rules of procedure are followed”)

 (citing First State Underwriters Agency of New England

 Reinsurance Corp. v. Travelers Ins. Co., 803 F.2d 1308, 1316 (3d

 Cir. 1986); New Jersey v. Kinder, 701 F. Supp. 486, 488 (D.N.J.

 1988); Watson v. Manhattan & Bronx Surface Trans. Operating

 Auth., 487 F. Supp. 1273, 1276 (D.N.J. 1980));          Shady Grove

 Orthopedic Associates, P.A. v. Allstate Ins. Co., 559 U.S. 393,


                                     12
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 13 of 23 PageID: 69



 406–07 (2010) (“Congress has undoubted power to supplant state

 law, and undoubted power to prescribe rules for the courts it

 has created, so long as those rules regulate matters rationally

 capable of classification as procedure.        In the Rules Enabling

 Act, Congress authorized this Court to promulgate rules of

 procedure subject to its review, 28 U.S.C. § 2072(a), but with

 the limitation that those rules ‘shall not abridge, enlarge or

 modify any substantive right,’ § 2072(b).”); cf. Erie R.R. Co.

 v. Tompkins, 304 U.S. 64, 78 (1938) (“Except in matters governed

 by the Federal Constitution or by acts of Congress, the law to

 be applied in any case is the law of the state.”).

      The Court concludes, nonetheless, that it will apply N.J.

 Ct. R. 1:21-7 in assessing counsel’s request.         First, although

 the fee agreement does not expressly refer to the state rule,

 the express terms of the agreement are consistent with it.

 Second, the statutes that form the basis for Plaintiff’s claims

 have no fee-shifting provisions which could provide a federal

 substantive rule for application requiring this Court to engage

 in gap-filling.    Relatedly, and as separate grounds, while RPC

 1.5 does not refer to N.J. Ct. R. 1:21-7, courts have used the

 state court rule in interpreting RPC 1.5 rendering it at least

 persuasive authority and a source of law to fill the gap.

 Lastly, this Court is unable to discern any meaningful reason

 why lawyers admitted pro hac vice who are expressly governed by


                                     13
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 14 of 23 PageID: 70



 N.J. Ct. R. 1:21-7 in “tort cases” by our local rules should be

 any worse or better off than lawyers admitted to practice in our

 District unless bound by some other agreement or application of

 law.    Accordingly, under the unique circumstances of this case

 and in furtherance of the Court’s general power to regulate the

 conduct of attorney’s appearing before it, 12 the Court will

 consider counsel’s fee application under N.J. Ct. R. 1:21-7 in

 this federal statutory tort case in order to apply a uniform

 standard in the absence of a compelling reason to do otherwise.

        2.   Reasonableness of excess contingency fee requested

        Counsel seeks the approval of a 27% fee of the $750,000

 excess over $3 million of the $3.75 million settlement.           In




 12The Third Circuit has explained, “Rules regulating contingent
 fees pertain to conduct of members of the bar, not to
 substantive law which determines the existence or parameters of
 a cause of action. Such rules are designed to promote the
 efficient disposition of litigation and enhance the public's
 confidence in the bar. We have reaffirmed the ‘unquestioned
 principle’ that all federal courts have ‘the power both to
 prescribe requirements for admission to practice before (them)
 and to discipline attorneys who have been admitted to practice
 before (them).’” Elder, 543 F.2d at 519 (citation omitted).
 The Third Circuit has further explained, “Contingency fee
 agreements apportion resources between plaintiffs and their
 counsel rather than plaintiffs and defendants, and therefore are
 collateral to the substantive merits of lawsuits in a way that
 awards of attorney's fees between parties are not. Furthermore,
 because of the imbalance of power that may exist between client
 and attorney, contingency fee agreements are of special concern
 to the courts, and fall within a court's supervisory power over
 the members of its bar.” Mitzel, 72 F.3d at 417 (citations
 omitted).



                                     14
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 15 of 23 PageID: 71



 applying N.J. Ct. R. 1:21-7, the Court must decide whether

 counsel’s proposed 27% contingency fee - an additional $202,500

 - for amounts recovered in excess of $3 million is reasonable.

        As set forth above, where an attorney seeks fees on the

 portion of a settlement that exceeds $3 million, the attorney,

 on written notice to his client, 13 may apply to the Court for

 approval of the excess fee.      See N.J. Ct. R. 1:21-7(c)(5),(f). 14

 Further discussed above, in determining a fee request under N.J.

 Ct. R. 1:21-7(f), courts are guided by the factors listed under

 Rule 1.5(a) of the N.J. Rules of Professional Conduct.           See N.J.

 Ct. R. 1:21-7(e) (“In all cases contingent fees charged or

 collected must conform to RPC 1.5(a).”); King v. County of

 Gloucester, 483 F. Supp. 2d 396, 399 (D.N.J. 2007) (applying RPC

 1.5(a) to determine a fair fee”).        In applying RPC 1.5(a),

 courts focus on “whether ‘the case presented problems which




 13Counsel’s certification states that Plaintiff is aware of
 counsel’s request for fees on the excess $750,000. [Doc. No.
 21-2 at 5.]
 14   N.J. Ct. R. 1:21-7(f) provides:

        If at the conclusion of a matter an attorney considers the
        fee permitted by paragraph (c) to be inadequate, an
        application on written notice to the client may be made to
        the Assignment Judge or the designee of the Assignment
        Judge for the hearing and determining of a reasonable fee
        in light of all the circumstances. This rule shall not
        preclude the exercise of a client’s existing right to a
        court review of the reasonableness of an attorney’s fee.



                                     15
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 16 of 23 PageID: 72



 required exceptional skills beyond that normally encountered in

 such cases or the case was unusually time consuming.’”           See

 King, 483 F. Supp. 2d at 399 (citing Mitzel, 72 F.3d at 418;

 Wurtzel v. Werres, 201 N.J. Super 544, 549 (App. Div. 1985)).

 Courts generally find exceptional lawyering in cases that have

 established new law, see Buckelew v. Grossbard, 189 N.J. Super.

 584 (Law Div. 1983), aff’d, 192 N.J. Super. 188 (App. Div.

 1983), or “where trial, appeal, and retrial are required,” see

 Anderson v. Conley, 206 N.J. Super. 132, 135, 147-48 (App. Div.

 1985) (citations omitted) (quoting Delle Fave v. Sanit. Equip.

 Corp., 197 N.J. Super. 555, 563 (Law Div. 1984)).

      Even in the absence of novel law and appellate litigation,

 courts find exceptional lawyering where the case presented

 significant obstacles to counsel and success appeared unlikely.

 See Estate of McMahon, 2007 WL 2688557, at *3 (quoting Matter of

 Reisdorf, 80 N.J. 319, 329 (1979)) (“The New Jersey Supreme

 Court has also stated that ‘[i]t is instructive to point out

 that the element of uncertainty of recovery is often important

 in determining whether a contingent fee as ultimately charged is

 reasonable or excessive.’”); id. (unfavorable OSHA report and

 autopsy); 15 King, 483 F. Supp. 2d at 399 (no grand jury


 15In Estate of McMahon, counsel faced an unfavorable OSHA
 report, which placed all culpability on plaintiff’s employer,
 exculpating the other defendants, with the likely consequence
 that plaintiff would have only recovered worker’s compensation


                                     16
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 17 of 23 PageID: 73



 indictment of defendants and plaintiff “assailed” by the

 press); 16 Norman, 2018 WL 3536752, at *1 (plaintiff was in an

 alleged “combative” and “zombie like” state before dying). 17          In

 each of these cases, the element of uncertainty was present,

 requiring exceptional skills to induce an otherwise unlikely

 settlement.    See Estate of McMahon, 2007 WL 2688557, at *3;

 King, 483 F. Supp. 2d at 399-400 (same); Norman, 2018 WL

 3536752, at *3 (same).      Conversely, in Anderson, a New Jersey

 appellate court did not find exceptional lawyering where an 18-

 year-old plaintiff was left quadriplegic by a car accident

 caused by an intoxicated driver.         See 206 N.J. Super. at 134,

 148.   In light of the facts, the court noted that it was “the




 benefits. See 2007 WL 2688557, at *3. Furthermore, an autopsy
 of the decedent revealed that he had marijuana in his system at
 the time of the accident and death. Id. Despite these
 obstacles, counsel’s hard work ultimately convinced the
 defendants to settle, rather than risk going to trial. See id.

 16In King, the “grand jury did not indict any of the defendants”
 and “[Plaintiff] was assailed in the press as an out-of-control
 300 pound, mentally ill inmate.” 483 F. Supp. 2d at 399.
 17In Norman, the plaintiff was “a drug addict [for] most of his
 adult life,” and who, prior to his death, was in an allegedly
 violent and “zombie-like” state. 2018 WL 3536752, at *1.
 Furthermore, defendants retained “formidable experts who opined
 that defendants were not to blame for [plaintiff’s] death.” Id.
 at *2. The Court stated: “Given the circumstances surrounding
 [plaintiff’s] death and the unsympathetic situation he
 presented, it is likely not many attorneys would have
 represented [him].” Id. at *3.



                                     17
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 18 of 23 PageID: 74



 type [of case] which is ripe for settlement.”         See id. at 147-

 48.

       Moreover, where a case is not unusually time consuming, the

 case is not considered to be exceptional.         See Mitzel, 72 F.3d

 at 416, 418-19 (finding two-and-a-half years of litigation and

 5100 attorney hours of discovery as not unusually time consuming

 where case did not present problems requiring exceptional

 skills); Mechin v. Carquest Corp., No. 2:07-cv-05824, 2011 WL

 13141661, at *1 (D.N.J. June 14, 2011) (finding litigation

 lasting for approximately four years as not time consuming where

 case was not sufficiently exceptional); cf. King, 483 F. Supp.

 2d at 399 (finding three “plus” years of litigation and 4290

 hours as time consuming where wrongful death was “far from the

 ‘run of the mill’ case” and “hard-fought”).

       Where the Court finds exceptional lawyering, it will

 generally award a fee approximately at or above 1/3 of the

 excess amounts recovered.      See Estate of McMahon, 2007 WL

 2688557, at *3 (approving net recovery of 31.3% of settlement);

 King, 483 F. Supp. 2d. at 399 (approving a 33.33% fee on excess

 amounts above $2 million, based on the prior version of N.J. Ct.

 R. 1:21-7(c)).    Where, however, courts have not found the above-

 described factors rendering a case as exceptional, the excess

 fee will range from 20% to 25% of the excess amounts recovered.

 See Mitzel, 72 F.3d at 416-20 (affirming magistrate judge’s


                                     18
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 19 of 23 PageID: 75



 decision to deny net recovery of 33.33% of settlement and fix

 fee at 20% in excess recovery).

      Here, counsel has not affirmatively contended that this

 case is “exceptional.”      Even if they had, this contention is

 readily dismissed.     Although two months of negotiations after a

 “final” settlement offer for $1 million at the conclusion of

 mediation ultimately resulted in a $3.75 million settlement, and

 the Court has no reason to question counsel’s work, which

 appears to be diligent, competent, and delivered an excellent

 result for Plaintiff, this is not an exceptional case.           First,

 counsel’s work did not establish new law or necessitate an

 appeal.   Second, counsel does not contend that the matter was

 unusually time consuming, that significant obstacles existed, or

 that success was unlikely. 18     The suit was filed in June 2018 and

 the matter settled by November 2019.        None of the factors that

 were present in the exceptional cases discussed above are

 present here.


 18According to counsel, he “engaged in detailed discovery with
 Defendant” and “traveled to Philadelphia on at least five
 occasions to take or defend depositions.” [Doc. No. 21.] In
 preparing for the deposition of Defendant’s employees, counsel
 states that he “spent significant time” reviewing Defendant’s
 discovery responses as well as literature on the MMU to
 understand “the complex mechanical workings of the unit in order
 to effectively depose Amtrak’s employees.” Moreover, counsel
 retained four medical experts and an engineering expert. [Doc.
 No. 21.] These are all normal litigation activities in a tort
 action where a plaintiff has suffered significant injuries.



                                     19
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 20 of 23 PageID: 76



      In light of the ordinary nature of this case, the Court

 must determine whether 27% on the excess settlement above $3

 million is nevertheless a reasonable fee.         Where courts do not

 find exceptional lawyering, the awarded fees generally range

 from 20% to 25% in excess of the amounts recovered under N.J.

 Ct. R. 1:21-7(c).     See Mitzel, 72 F.3d at 418-20 (20%); Mechin,

 2011 WL 13141661, at *1 (25%). 19

      Here, counsel maintains that 27% is a reasonable amount

 because courts have granted requests for contingency fees on

 excess amounts higher than 27%, and that this figure is an

 average of N.J. Ct. R. 1:21-7(c)’s fee schedule.          The Court is

 not persuaded by these arguments.        As discussed in detail, those

 cases nearing the 27% mark in fee awards on excess amounts were

 exceptional cases, and based on more factors than an average of

 percentages.    Because this case is run-of-the-mill, the cases

 that were not found to be exceptional are a more fitting

 guidepost for what fee counsel is entitled to here.          Because the

 facts of this case more closely resemble Mitzel, and a similar

 amount of time was spent on the case, the Court finds it


 19In Mechin, the court granted a 25% contingency fee in excess
 amounts recovered, where the attorney had made a “significant
 time commitment” of approximately four years. See Mechin, 2011
 WL 13141661, at *1. However, in Mitzel, where the Third Circuit
 affirmed the magistrate judge’s decision to fix the contingency
 fee in excess amounts at 20%, counsel had only spent two-and-a-
 half years in litigating the case. See Mitzel, 72 F.3d at 416,
 418, 420.


                                     20
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 21 of 23 PageID: 77



 appropriate to award counsel 20% of amounts recovered in excess

 of $3 million.    The Court also notes that N.J. Ct. R. 1:21-

 7(c)’s applies a sliding downward scale as the amount of

 recovery goes up.     This is because as the amount of the overall

 recovery goes up the risk increases that attorney’s fees will

 represent a windfall to counsel far beyond the work actually

 done in the case.     It is somewhat perverse that the rule would

 be drafted to apply lower percentages on amounts between $2.25

 million and $3 million (20%) than that applied to amounts

 between $1.5 million and $2.25 million, just to apply a 27% rate

 on amounts over $3 million in a mine-run case.          The rule clearly

 contemplates that the fee percentage goes down as the recovery

 increases not the other way around.        The fee percentage awarded

 here on the amount larger than $3 million is at least no larger

 than the amount awarded on the recovery in the tier below ($2.25

 million to $3 million), a result consistent with a meaningful

 recovery in an otherwise unexceptional case.

                                 CONCLUSION

      Counsel’s motion presents a one-sided view of their

 entitlement to fees, with no opposing party, and a Defendant

 unconcerned how the settlement is ultimately distributed between

 Plaintiff and his lawyer.      The Court must scrutinize counsel’s

 application because Plaintiff is the one who will lose if

 counsel receives the 27% excess contingency fee they seek.


                                     21
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 22 of 23 PageID: 78



      The difference between counsel’s requested 27% ($202,500)

 and the Court’s determination that 20% on the excess is

 appropriate ($150,000) represents $52,500 to Plaintiff, which

 although not as large as that in Mitzel, is still “a

 considerable sum in any financial circumstances.”          See Mitzel,

 72 F.3d at 420 (determining a $213,221.81 difference between fee

 requested and fee granted).      Of course, the $150,000 in fees on

 the settlement in excess of $3 million is in addition to the

 $812,500 in fees on the $3 million pursuant to the parties’

 contingency fee agreement.      This totals $962,500 in attorney’s

 fees.   As the Third Circuit noted in Mitzel: “Any time the

 attorney’s fee and the client’s recovery come from a fixed fund

 of money, a ‘significant conflict of interest’ arises between

 attorney and client.’”      See id. (quoting Report of Third Circuit

 Task Force, Court Awarded Attorney’s Fees at 36 (Oct. 8, 1985),

 reprinted in 108 F.R.D. 237 (1985)).        Moreover, the Mitzel Court

 noted that “[t]he premise behind Rule 1:21-7 is that attorneys

 and their clients do not have equal bargaining power, and that

 clients consequently need protection from the courts with

 respect to contingent fee agreements.”        Mitzel, 72 F.3d at 420

 (citing Kingman v. Finnerty, 198 N.J. Super. 14 (App. Div.

 1985)); see also id. at 419 (finding that “in the absence of

 other factors indicating that an increased fee is warranted, we




                                     22
Case 1:18-cv-10322-NLH-AMD Document 24 Filed 10/09/20 Page 23 of 23 PageID: 79



 cannot hold that the district court exceeded the considerable

 bounds of its discretion”).

      In making this determination, the Court does not suggest

 that there was any impropriety on the part of Plaintiff’s

 counsel.   Nor does this Court raise doubts about the diligence

 and competence of counsel.      Because of counsel’s hard work and

 dedication, Plaintiff obtained an excellent result.          Contingency

 fees are undoubtedly an important tool to provide all persons,

 no matter their station, access to effective representation and

 a just result.    As the court stated in Norman:

      All citizens deserve to be represented by competent
      counsel when a potential injustice occurs. Like it or
      not, unless the prospect of an enhanced fee is
      possible the meek and downtrodden may not be able to
      attract competent counsel to handle unpopular or
      unduly difficult cases. Lawyers should be
      incentivized to represent all persons, not just those
      with largesse.

 Norman, 2018 WL 3536752, at *4.       Contingency fee agreements

 make it possible for lawyers to serve an important role.

 Equally important, the Court must serve its own function by

 protecting the interest of plaintiffs.

      Therefore, the Court will grant counsel’s application for

 fees on the $750,000 settlement in excess of $3 million, but

 finds that counsel is entitled to 20% rather than their

 requested 27%.    An appropriate Order will be entered.

 Date: October 9, 2020                       s/ Noel L. Hillman
 At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.


                                     23
